DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation "free of items….or the like".  
The phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, and 4-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by EP 0241330 to Pedersen (Applicant’s submitted prior art).
 	Pedersen discloses the following.
 	Claim 1. (Currently Amended) A cable assembly adapted to be installed into a duct by a combination of blowing and mechanical feeding, said cable assembly 1 (see fig. 1 and 2) comprising at least one flexible signal transmitting member for transmitting optical signals 3, a first layer 4 surrounding said at least one signal 
 	Re claims 4-5, Pederson shows in page 2, lines 37-38 the claimed range of high-density polyethylene blend.
 	Re claim 6, Pederson shows in page 2, line 30, the claimed value of density.
 	Re claim 7, Pederson shows in page 2, line 42, the use of silane as cross-linking agent.
 	Re claim 8, Pederson does not show any of the claimed beads, balls, fibres in the second layer.
 	Re claim 9, Pederson shows in fig. 1 more than one optical fiber.
 	Re claim 10, Pederson inherently shows the claimed method of manufacturing the cable assembly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pederson in view of USPUB 2016/0340492 to Sun et al.
Re claim 2, Pederson discloses every aspect of claimed invention except for the claimed range of degree of crosslinking.  Sun shows a general teaching of utilizing the claimed range of degree (see ¶0055) for the purpose of providing electric insulation of device.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Pederson’s device to include the claimed range of degree of crosslinking as shown in Sun for the purpose of providing electric insulation of the cable.  It is clear this would improve the device.
 	Re claim 16, Pederson discloses the claimed invention except for the claimed range of thickness.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Pederson’s device to include the claimed range of thickness, since it has been held that prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pederson.
 	Re claim 3, Pederson discloses the claimed invention except for the claimed range of thickness.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Pederson’s device to include the claimed range of thickness, since it has been held that prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 11-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pederson in view of USPUB 2016/0152807 to Chaudhary et al.
 	Pederson discloses the claimed invention except for the claimed action of agents.  Chaudhary shows a general teaching of utilizing mosture crosslinking (see 
 	Re claims 12-13, and 17, Chaudhary shows in ¶0088-0091 that a dry mix of componens and melting process.
Re claims 14 and 17, Chaudhary shows in ¶0045 the use of silane.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pederson in view of USPUB 2014/0265322 to Thompson.
 	Pederson discloses the claimed invention except for the claimed compressed air and the mechanical feeding of the cable.  Thompson shows a general teaching of utilizing the claimed compressed air and the mechanical feeding of the cable for the purpose of inserting the cable through the internal duct.  See ¶0022 and fig. 3.   It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Pederson’s device to include the claimed method as shown in Thompson for the purpose of inserting the cable through the internal duct.

	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.